DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 8/14/20.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “temporarily blocking rotation of the ratchet, as claimed in claims 1, 9 and 17 and the block lever in the path of the ratchet, as claimed in claim 20 (see 112 2nd paragraph rejection below), must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 9 and 17 require the following:

    PNG
    media_image1.png
    219
    646
    media_image1.png
    Greyscale

“temporarily” engage the ratchet to block further rotation of the ratchet to prevent excess travel of the striker.
Here is the invention:

    PNG
    media_image2.png
    792
    1428
    media_image2.png
    Greyscale

As seen above, position A, the spring 23 is biasing the ratchet 22 to the unlocked position and the spring 25 is biasing the pawl toward the ratchet. Position A will be considered by anyone having ordinary skill in the art as the open position.
When the hood is closed, the striker moves downwardly to engage the ratchet, so as to make it rotate in the counter clockwise position.
This movement will make the ratchet portion 22a to engage the pawl portion 24b of the pawl 24, so as to move the pawl against the biasing force of the spring 25 (rotating counter clockwise). The ratchet portion 22a will move until it clears the pawl portion 24b, then the spring 25 automatically bias the pawl to engage the ratchet as shown in fig 3 of the instant application (position B shown above).

    PNG
    media_image3.png
    664
    1541
    media_image3.png
    Greyscale

Further insertion of the striker will make the other ratchet portion 22b to engage the pawl portion 24b, as seen in position C above, making the pawl to move again against the biasing force of the spring 25, until the ratchet portion 22b clears the pawl portion 24b, in which, again, the spring 25 automatically bias the pawl to engage the ratchet as shown above in position D, which is a locked position.
At this point, everything is clear. 

However, the claims require that a second portion of the pawl “temporarily” engage the ratchet to block further rotation of the ratchet to prevent excess travel of the striker.

First, it is unclear how the striker, after being locked, is capable of moving beyond this point. The claim fails to explain how this is possible, since the striker does not move by itself.
Here is when the striker move further or excess traveling:

    PNG
    media_image4.png
    440
    494
    media_image4.png
    Greyscale

Here is what is described:

    PNG
    media_image5.png
    287
    675
    media_image5.png
    Greyscale

As seen, the striker will only move further (excess travel) during a front impact. Therefore, this is not optional.
will not prevent the ratchet from continue rotation in the first direction, as described in paragraph 58 shown above. 
So, how a second portion of the pawl “temporarily” engage the ratchet to block further rotation of the ratchet to prevent excess travel of the striker, if the specification and drawings shows the opposite, no interaction of the pawl with the ratchet.

The only illustration of the second portion of the pawl “temporarily” engaging the ratchet is in fig 4, here below:

    PNG
    media_image6.png
    453
    628
    media_image6.png
    Greyscale

Here is what the specification recites: 

    PNG
    media_image7.png
    230
    696
    media_image7.png
    Greyscale

As seen, the pawl 24 is somehow moved into the normal unlocked position, rotating counter clockwise, moving the pawl portion 24a to the position illustrated in fig 4.
However, how the pawl 24 moves into the position shown in fig 4?
From the language of paragraph 56, one of ordinary skill in the art will assume that if the user operate the pawl, thought an actuator connected to the pawl (handle, cable or other type), the pawl will assume the position in fig 4.
However, moving the pawl 24 into the positon shown in fig 4, the ratchet will not stays in that position or even move into the first direction. As soon as the pawl 24 disengage the ratchet 22, the spring 23 will bias the ratchet in an opposed 2nd direction, moving the ratchet into the unlocked position.
So, again, how the pawl 24 is capable of “temporarily” engage the ratchet to block further rotation of the ratchet in the 1st direction.

Therefore, in order to continue with the examination, and since there is no clear explanation of how the pawl is capable of “temporarily blocking”, a broad interpretation will be given. Correction is required.

Claim 20 requires the following:

    PNG
    media_image8.png
    195
    662
    media_image8.png
    Greyscale

At the instant, the limitation is indefinite. The claim requires that a portion of the block lever move into the rotational path of the ratchet. However, it is unclear how and with what purpose.
Here is the invention:

    PNG
    media_image9.png
    455
    437
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    390
    622
    media_image10.png
    Greyscale

As shown above, the block lever will not prevent the ratchet from rotation. So, how the block lever will have a portion in the path to block rotation of the ratchet if the block lever does not prevent rotation of the ratchet. 
Therefore, in order to continue with the examination, and since there is no clear explanation of how the block lever is in the rotational path of the ratchet, a broad interpretation will be given. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 5-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 6,581,987 to Gentile et al (Gentile).

    PNG
    media_image11.png
    533
    501
    media_image11.png
    Greyscale

Gentile discloses a latch (10) adapted for use with a vehicle hood. The latch comprises a housing (12) formed to define a slot (42) having an open top end and a closed bottom end; a striker (44) configured to be received in the slot; a ratchet (22) configured to rotate on a ratchet axis (52) relative to the housing and to receive the striker in a mouth (58) of 

    PNG
    media_image12.png
    521
    1165
    media_image12.png
    Greyscale

As seen above, the ratchet and the pawl are sized such that, in response to the striker moving downwardly through the open top end of the slot, into the mouth of the ratchet, and toward the closed bottom end to close the latch, the ratchet rotates in a first direction about the ratchet axis (counterclockwise) and engages a first portion (at 74) of the pawl and urges the pawl to rotate about the pawl axis (shown in Position 1 above).
Further downward movement of the striker will cause the ratchet to engage a second portion (at 72) of the pawl, wherein the pawl is capable of engage the ratchet and block further rotation of the ratchet in the first direction about the ratchet axis to prevent excess travel of the striker in the slot.

Claim(s) 1, 5-10, 16, 17, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 5,150,933 to Myslicki et al (Myslicki).

    PNG
    media_image13.png
    726
    1257
    media_image13.png
    Greyscale

Myslicki discloses a latch (14) adapted for use with a vehicle hood. The latch comprises a housing (16) formed to define a slot (34) having an open top end and a closed bottom end; a striker (40) configured to be received in the slot; a ratchet (50) configured to rotate on a ratchet axis (52) relative to the housing and to receive the striker in a mouth (56) of the ratchet; and a pawl (70) configured to rotate on a pawl axis (72) relative to the housing and to selectively engage the ratchet to cause the ratchet to retain the striker in the slot.

    PNG
    media_image14.png
    614
    1552
    media_image14.png
    Greyscale


Further downward movement of the striker will cause the ratchet to engage a second portion (at 68) of the pawl, wherein the pawl is capable of engage the ratchet and block further rotation of the ratchet in the first direction about the ratchet axis to prevent excess travel of the striker in the slot.
Also, after the ratchet is in the closed position, the ratchet is rotatable out of the closed position to an over travel position to allow the striker to move downwardly toward the closed bottom end of the slot in case the striker is moved downwardly after is being in the closed position (fig 6). 


Claim(s) 1-3, 5-13, 16, 17, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 4,875,724 to Gruber.

    PNG
    media_image15.png
    633
    492
    media_image15.png
    Greyscale

Gruber discloses a latch adapted for use with a vehicle hood. The latch comprises a housing (46) formed to define a slot (48) having an open top end and a closed bottom end; a striker (36) configured to be received in the slot; a ratchet (108) configured to rotate on a ratchet axis (110) relative to the housing and to receive the striker in a mouth (120) of the ratchet; and a pawl (50) configured to rotate on a pawl axis (52) relative to the 

    PNG
    media_image16.png
    869
    1631
    media_image16.png
    Greyscale

As seen above, the ratchet and the pawl are sized such that, in response to the striker moving downwardly through the open top end of the slot, into the mouth of the ratchet, and toward the closed bottom end to close the latch, the ratchet rotates in a first direction about the ratchet axis (clockwise) and engages a first portion (tip of 136) of the pawl and urges the pawl to rotate about the pawl axis.

    PNG
    media_image17.png
    592
    717
    media_image17.png
    Greyscale

If for some reason the striker is further downward moved and the pawl is in the normal unlocked position, the pawl comprises a 2nd portion (106) that will “temporality” block further rotation of the ratchet in the first direction capable of preventing excess travel of the striker in the slot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 4,875,724 to Gruber in view of US Pat No 8,480,138 to Bendel et al (Bendel). 
Gruber fails to disclose a blocking lever to block movement of the pawl. 

    PNG
    media_image18.png
    485
    1022
    media_image18.png
    Greyscale

Bendel teaches that it is well known in the art to provide a blocking lever (5), wherein rotating a pawl (3) with a ratchet (2) will cause the pawl to engage the block lever.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device described by Gruber with a block lever, as taught by Bendel, in order to block rotation of the pawl.

Response to Arguments
In view of the new drawing objections and 112 2nd paragraph issues mentioned above and the new prior art rejection, the examiner has re-open prosecution.
Therefore, this office action is a non-final action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



January 20, 2021